Title: To George Washington from G. E. Butler, 5 June 1792
From: Butler, G. E.
To: Washington, George



[5 June 1792]

The humble Address of E. Butler In all humility Sheweth that he and Family is Distress’d to the lowest By having his house and all Burned by the Indians to whom shou⟨ld⟩ the Distress’d apply to leave the same to Commiseration of the Protector of your Contry who by whome the same is redress’d, Your Compliance ⟨mutilated⟩ Most Renown’d ⟨mutilated⟩ In Duty Bound will eve⟨r⟩ ⟨mutilated⟩

G. Ed. Butl⟨er⟩


N:B. I am reso[l]ved to die in the just Cause of the loss of Genll Butler and my Two Children, If your Excellency Confers on a person posessed of Marshal notions a Commison I shall sett out Intantainously.

